UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 28, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2100 East Grand Avenue El Segundo, California 90245 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (310) 615-0311 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ ]No[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).Yes[]No[X] 163,638,116 shares of Common Stock, $1.00 par value, were outstanding onDecember 28, 2007. COMPUTER SCIENCES CORPORATION INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income, Second Quarter andSix Months Ended September 28, 2007 andSeptember 29, 2006,as restated 1 Consolidated Condensed Balance SheetsSeptember 28, 2007 and March 30, 2007 2 Consolidated Condensed Statements of Cash Flows,Six Months Ended September 28, 2007 and September 29, 2006,as restated 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52 Item 4. Controls and Procedures 52 PART II. OTHER INFORMATION Item 1. Legal Proceedings 54 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 6. Exhibits 58 i PART I, ITEM 1. FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Second Quarter Ended Six Months Ended (In millions except per-share amounts) Sept. 28, 2007 Sept. 29, 2006 Sept. 28, 2007 Sept. 29, 2006 As Restated (1) As Restated (1) Revenues $ 4,017.2 $ 3,609.1 $ 7,855.1 $ 7,170.2 Costs of services (excludes depreciation and amortization) 3,253.8 2,893.7 6,351.9 5,773.0 Selling, general and administrative 241.1 226.5 481.7 454.1 Depreciation and amortization 292.2 266.3 571.2 527.2 Interest expense 48.8 56.0 78.0 103.9 Interest income (8.8 ) (7.5 ) (18.3 ) (33.5 ) Special items 25.9 41.0 74.9 237.9 Other income (7.4 ) (8.3 ) (25.6 ) (12.7 ) Total costs and expenses 3,845.6 3,467.7 7,513.8 7,049.9 Income before taxes 171.6 141.4 341.3 120.3 Taxes on income 95.8 51.9 157.4 90.7 Net income $ 75.8 $ 89.5 $ 183.9 $ 29.6 Earnings per share: Basic $ 0.44 $ 0.52 $ 1.06 $ 0.16 Diluted $ 0.43 $ 0.51 $ 1.04 $ 0.16 (1) See Note 1, "Restatement of Consolidated Condensed Financial Statements," in Notes to Consolidated Condensed Financial Statements. See accompanying notes. 1 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (unaudited) (In millions except shares) Sept. 28, 2007 Mar. 30, 2007 ASSETS Cash and cash equivalents $ 490.8 $ 1,050.1 Receivables 4,501.6 4,187.4 Prepaid expenses and other current assets 1,704.5 1,464.0 Total current assets 6,696.9 6,701.5 Property and equipment, net 2,655.0 2,539.1 Outsourcing contract costs, net 982.4 1,029.5 Software, net 525.3 513.3 Goodwill 3,687.0 2,500.1 Other assets 572.1 456.7 Total assets $ 15,118.7 $ 13,740.2 LIABILITIES Short-term debt and current maturities of long-term debt $ 472.0 $ 93.7 Accounts payable 653.1 855.7 Accrued payroll and related costs 763.3 732.5 Other accrued expenses 1,661.0 2,014.1 Deferred revenue 887.0 1,025.5 Income taxes payable and deferred income taxes 248.8 934.6 Total current liabilities 4,685.2 5,656.1 Long-term debt, net 2,511.8 1,412.2 Income tax liabilities and deferred income taxes 1,118.1 Other long-term liabilities 1,141.6 1,131.9 STOCKHOLDERS' EQUITY Common stock, par value $1.00 per share; authorized 750,000,000 shares; issued 177,413,103 (2008) and 181,105,129 (2007) 177.4 181.1 Additional paid-in capital 1,931.7 1,876.3 Earnings retained for use in business 4,077.9 4,140.9 Accumulated other comprehensive income (loss) (158.0 ) (304.3 ) 6,029.0 5,894.0 Less common stock in treasury, at cost, 8,018,891 shares (2008) and 7,787,140 shares (2007) (367.0 ) (354.0 ) Total stockholders' equity 5,662.0 5,540.0 Total liabilities and stockholders' equity $ 15,118.7 $ 13,740.2 See accompanying notes. 2 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended (In millions) Sept. 28, 2007 Sept. 29, 2006 As Restated (1) Cash flows from operating activities: Net income $ 183.9 $ 29.6 Adjustments to reconcile net income to net cash (used in) providedby operating activities: Depreciation and amortization and other non-cash charges 633.2 597.8 Gain on disposition, net of taxes (3.3 ) (9.0 ) Changes in assets and liabilities, net of effects of acquisitions: Increase in assets (441.4 ) (375.2 ) Decrease in liabilities (464.2 ) (175.2 ) Net cash (used in) provided by operating activities (91.8 ) 68.0 Investing activities: Purchases of property and equipment (433.3 ) (361.9 ) Acquisitions, net of cash acquired (1,315.6 ) Outsourcing contracts (61.4 ) (31.6 ) Software (78.3 ) (73.8 ) Other investing cash flows 8.2 182.8 Net cash used in investing activities (1,880.4 ) (284.5 ) Financing activities: Borrowings (repayments) of commercial paper, net (.4 ) 596.9 Borrowings under lines of credit 305.6 302.2 Repayments on lines of credit (215.9 ) (298.8 ) Principal payments on long-term debt (19.5 ) (14.8 ) Proceeds from debt issuance 1,391.3 Proceeds from stock option and other common stock transactions 73.2 44.2 Repurchase of common stock, net of settlement (153.1 ) (1,000.0 ) Excess tax benefit from stock-based compensation 8.9 2.2 Other financing cash flows 2.9 (1.9 ) Net cash (used in) provided by financing activities 1,393.0 (370.0 ) Effect of exchange rate changes on cash and cash equivalents 19.9 (1.0 ) Net decrease in cash and cash equivalents (559.3 ) (587.5 ) Cash and cash equivalents at beginning of year 1,050.1 1,290.7 Cash and cash equivalents at end of period $ 490.8 $ 703.2 (1) See Note 1, "Restatement of Consolidated Condensed Financial Statements," in Notes to Consolidated Condensed Financial Statements. See accompanying notes. 3 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation Computer Sciences Corporation (CSC or the Company) has prepared the unaudited consolidated condensed financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles for the United States have been condensed or omitted pursuant to such rules and regulations.It is recommended that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K/A for the fiscal year ended March 30, 2007.In the opinion of the Company, the unaudited consolidated condensed financial statements included herein reflect all adjustments necessary to present fairly the financial position, the results of operations and the cash flows for such interim periods.The results of operations for such interim periods are not necessarily indicative of the results for the full year. Restatement of Unaudited Consolidated Condensed Financial Statements The Company has restated the accompanying consolidated condensed statements of income and cash flows for the three and six months ended September 29, 2006.The restatement relates to 1) the correction of errors relating to the accounting for income taxes, 2) the recognition of revenue for the sale of licenses for a software product, 3) the correction of errors related to the accounting for foreign currency translation on certain intracompany balances and 4) the correction of miscellaneous immaterial errors and the reclass of foreign currency gains and losses and losses on the disposal of certain assets to other income.These adjustments decreased the reported income before taxes by $2.8and $6.9 and decreased net income by $3.9and $8.6 for the three and six months ended September 29, 2006, respectively. Revenue Recognition The Company determined that it did not correctly apply the provisions of Statement of Position 97-2, “Software Revenue Recognition” with respect to the sale of licenses for a software product.As a result, the Company overstated revenue and unbilled receivables and understated deferred revenue related to this product in fiscal years prior to 2005 and understated revenue for subsequent periods.The Company has restated the accompanying consolidated condensed financial statements for the quarter and six months ended September 29, 2006 to record additional revenue and the related tax effects. Foreign Currency The Company identified errors in accounting for the effect of foreign currency exchange rate movements on intracompany balances.These errors include improperly recording foreign currency gains and losses in the cumulative translation adjustment account.These foreign currency gains and losses were primarily from long-term intracompany notes and should have been recorded in income.As a result of the foreign currency gains in Germany the Company released the valuation allowance on a fully valued net operating loss.The Company has restated the accompanying consolidated condensed financial statements for the quarter and six months ended September 29, 2006 to record foreign currency gains and losses on intracompany balances. 4 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation (continued) Income Taxes The Company identified errors related to the accounting for income taxes in prior periods.The errors affecting income tax expense for the three and six months ended September 29, 2006 were related to the accounting for U.S. income tax liabilities related to foreign operations and the reporting of certain general and administrative costs in the Company’s U.S. federal tax return.The Company also identified a number of other errors related to income taxes which did not affect income tax expense but did result in the accrual of interest and penalties which had not been previously recorded for the first and second quarter of fiscal 2007.As a result, the Company has restated the accompanying consolidated condensed financial statements for the quarter and six months ended
